Exhibit 10.2

AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT

This Amendment No. 1 to Employment Agreement is made as of February 11, 2008 by
and between the Company (the “Company”) and Michael O’Donnell (the “Executive”).
Reference is made to the Employment Agreement between the Company and the
Executive effective as of the 19th day of May, 2005 (the “Original Agreement”).

For good and valuable consideration, the sufficiency of which is hereby
acknowledged, the parties hereby agree as follows:

 

1. Change in Base Salary. The parties acknowledge that effective the date
hereof, retroactive to January 1, 2008, the Executive’s base salary has been
increased by the Compensation Committee of the Board of Directors of the Company
to four hundred fifteen thousand dollars ($415,000).

 

2. Amendments to the Original Agreement. The Original Agreement is hereby
amended in the following respects, in each case with the intent that the
provisions of the Original Agreement, as amended, comply with the requirements
of, or the requirements for exemption from, Section 409A of the Internal Revenue
Code of 1986, as amended:

 

  a. Amendment to Section 4(b). The second sentence of Section 4(b) of the
Original Agreement is hereby amended by replacing the phrase “100% of his Base
Salary in effect on the final day of the applicable fiscal year” in such
sentence with “60% of his Base Salary paid for the applicable year”.

 

  b. Amendment to Section 4(g). Section 4(g) of the Original Agreement is hereby
amended by adding after the first sentence thereof the following text: “In the
case of any reimbursement to which the Executive is entitled pursuant to this
Section 4(g) that would constitute deferred compensation subject to Section 409A
of the Code, the following additional rules shall apply: (i) the reimbursable
expense must have been incurred, except as otherwise expressly provided in this
Agreement, during the term of this Agreement; (ii) the amount of expenses
eligible for reimbursement during any calendar year will not affect the amount
of expenses eligible for reimbursement in any other calendar year; (iii) the
reimbursement shall be made not later than December 31 of the calendar year
following the calendar year in which the expense was incurred; and (iv) the
Executive’s entitlement to reimbursement shall not be subject to liquidation or
exchange for another benefit.”

 

  c. Amendment to Section 5(f). Section 5(f) of the Original Agreement is hereby
amended to read in its entirety as follows:

“(f) By the Executive for Good Reason. The Executive may terminate his
employment hereunder for Good Reason upon written notice to the Company setting
forth in reasonable detail the nature of such Good Reason; provided, that such
written notice must be delivered to the Company within ninety (90) days of the
initial existence of the condition or circumstance constituting or giving rise
to the purported Good Reason. A termination by the Executive hereunder shall not
be treated as a termination for Good Reason if the Company remedies the
condition or circumstance constituting or giving rise to the purported Good
Reason within thirty (30) days of the receipt of the



--------------------------------------------------------------------------------

Executive’s notice, or if actual termination occurs more than two years
following the initial existence of such condition or circumstance. The following
shall constitute Good Reason for purposes of this subsection (f): (i) the
Company breaches its obligation under Section 3 to continue the Executive in
office as its Chief Financial Officer; or (ii) a material diminution in the
Executive’s authority, duties or responsibilities; or (iii) a material
diminution in the Executive’s base compensation; or (iv) a requirement that the
Executive relocate more than fifty (50) miles from his then-current principal
residence.”

 

  d. Amendment to Section 6(b) and Section 6(d). In each of Section 6(b),
Section 6(d)(i) and Section 6(d)(ii) of the Original Agreement, the words “such
group medical and/or dental plan benefits, the Company shall pay to the
Executive a sum that is equivalent to what the Company would have continued to
contribute to the premium cost of the Executive’s participation . . . if there
had been no such limitation or disqualification” are hereby replaced with the
words: “such group medical and/or dental plan benefits on a tax-favorable basis,
the Company shall provide equivalent coverage through the purchase of
insurance.”

 

  e. Additional Amendment to Section 6(d)(i). Section 6(d)(i) of the Original
Agreement is amended by adding immediately after “(x)” in the next to last
sentence of such section “60% of” such that clause (x) of such sentence reads in
its entirety “(x) 60% of the amount of Base Salary in effect immediately prior
to termination or”.

 

  f. Amendment to Section 6(f). Section 6(f) of the Original Agreement is hereby
amended to read in its entirety as follows:

“(f) Delay in Payment Commencement on Account of Section 409A. If the Executive
is, at the time of separation from service, a “specified employee” (as
hereinafter defined), any and all amounts payable (including, for the avoidance
of doubt, pursuant to Attachment A hereto) in connection with such separation
from service that constitute deferred compensation subject to Section 409A of
the Code, as determined by the Company in its sole discretion, and that would
(but for this sentence) be payable within six months following such separation
from service, shall not be paid until the date which is six (6) months and one
(1) day after the date of such separation from service or, if earlier,
Executive’s date of death. In this regard, any payments that otherwise would
have been made during such six (6) month period shall be paid to the Executive
in a lump sum on the first date on which they may be paid, together with
interest credited at the short-term applicable federal rate, compounded daily.
For purposes of this subsection (f), “specified employee” means an individual
determined by the Company to be a specified employee as defined in subsection
(a)(2)(B)(i) of Section 409A of the Code. The Company may, but need not, elect
in writing, subject to the applicable limitations under Section 409A of the
Code, any of the special elective rules prescribed in Section 1.409A-1(i) of the
Treasury Regulations for purposes of determining “specified employee” status.
Any such written election shall be deemed part of this Agreement.”

 

  g. Amendment to Section 7(c). Section 7(c) of the Original Agreement is hereby
amended by adding at the end thereof the following sentence: “Any Gross-up
Payment or other gross-up for taxes pursuant to this Section 7 shall be paid no
later than the end of the calendar year next following the calendar year in
which the related taxes are remitted.”

 

2



--------------------------------------------------------------------------------

  h. Separation From Service. Section 16 of the Original Agreement is amended by
adding at the end the following new subsection (i):

“(i) All references in the Agreement (including, for the avoidance of doubt,
Attachment A thereto) to termination of employment, separation from service,
retirement and similar or correlative terms, when used in a context that bears
upon the vesting, payment or timing of payment of any amounts or benefits that
constitute or could constitute “nonqualified deferred compensation” within the
meaning of Section 409A of the Code, shall be construed to require a “separation
from service” (as that term is defined in Section 1.409A-1(h) of the Treasury
Regulations) from the Company and from all other corporations and trades or
businesses, if any, that would be treated as a single “service recipient” with
the Company under Section 1.409A-1(h)(3) of the Treasury Regulations. The
Company may, but need not, elect in writing, subject to the applicable
limitations under Section 409A of the Code, any of the special elective rules
prescribed in Section 1.409A-1(h) of the Treasury Regulations for purposes of
determining whether a “separation from service” has occurred. Any such written
election shall be deemed part of this Agreement.”

 

  i. Amendments to Attachment A (Supplemental Executive Retirement Plan or
SERP).

 

  i. The first two sentences of Section 1.4 are hereby deleted and replaced with
the following sentence: “The SERP Benefit, actuarially adjusted as hereinafter
provided, shall be paid in the Normal Form.”

 

  ii. Section 1.5 of the SERP is hereby amended to read in its entirety as
follows:

“1.5 Time of Commencement of SERP Benefit. If the Executive retires from the
services of the Company and its subsidiaries after having completed three
(3) full Years of Service but before having completed five (5) full Years of
Service (or before attaining age 55, even if he has completed five (5) full
Years of Service), he shall receive his SERP Benefit starting with the first day
of the month next following the date he attains age 62. If the Executive retires
after having completed five (5) full Years of Service and after having attained
age 55, his SERP Benefit shall be paid starting with the first day of the month
next following the date of his retirement.

 

  iii. Section 1.6 of the SERP is hereby deleted.

 

  iv. Section 2.3 of the SERP is hereby amended by deleting the last two
sentences thereof.

 

3. No other Amendments. Except as expressly amended hereby, all provisions of
the Original Agreement shall remain unamended and shall continue to be, and
shall remain, in full force and effect in accordance with their respective
terms.

 

4.

Miscellaneous. This instrument and the other documents specifically referred to
herein constitute the entire agreement between the parties regarding the subject
matter hereof and supersede all prior communications, agreements and
understandings, written or oral, with respect to such subject matter. This
instrument may be amended or modified only by a written instrument signed by the
Executive and by an expressly authorized representative of the Company. The
headings and captions in this instrument are for convenience only and in

 

3



--------------------------------------------------------------------------------

 

no way define or describe the scope or content of any provision of this
instrument. This instrument may be executed in two or more counterparts, each of
which shall be an original and all of which together shall constitute one and
the same instrument. This is a Massachusetts contract and shall be construed and
enforced under and be governed in all respects by the laws of the Commonwealth
of Massachusetts, without regard to the conflict of laws principles thereof.

IN WITNESS WHEREOF, this instrument has been executed as a sealed instrument by
the Company, by its duly authorized representative, and by the Executive, as of
the date first above written.

 

THE EXECUTIVE:     XERIUM TECHNOLOGIES, INC.

/s/ Michael O’Donnell

    By:  

/s/ John Thompson

Michael O’Donnell       John Thompson       Chairman

 

4